                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF VIRGINIA
                          BIG STONE GAP DIVISION

 BILLY S. LARGE,                                  )
     Plaintiff                                    )
                                                  )    Civil Action No. 2:18cv00035
 v.                                               )
                                                  )    MEMORANDUM OPINION
                        1
 ANDREW SAUL,                                     )
 Commissioner of Social Security,                 )    By: PAMELA MEADE SARGENT
     Defendant                                    )    United States Magistrate Judge
                                                  )

                            I. Background and Standard of Review

       Plaintiff, Billy S. Large, (“Large”), filed this action challenging the final
decision of the Commissioner of Social Security, (“Commissioner”), denying his
claim for disability insurance benefits, (“DIB”), under the Social Security Act, as
amended, (“Act”), 42 U.S.C.A. § 423 et seq. (West 2011 & Supp. 2019). Jurisdiction
of this court is pursuant to 42 U.S.C. § 405(g). This case is before the undersigned
magistrate judge by transfer by consent of the parties pursuant to 28 U.S.C.
§ 636(c)(1). Neither party has requested oral argument; therefore, this case is ripe
for decision.


       The court’s review in this case is limited to determining if the factual findings
of the Commissioner are supported by substantial evidence and were reached
through application of the correct legal standards. See Coffman v. Bowen, 829 F.2d
514, 517 (4th Cir. 1987). Substantial evidence has been defined as “evidence which
a reasoning mind would accept as sufficient to support a particular conclusion. It


       1
          Andrew Saul became the Commissioner of Social Security on June 17, 2019; therefore,
he is automatically substituted as the defendant in this case pursuant to Fed. R. Civ. P. Rule 25(d).

                                                 -1-
consists of more than a mere scintilla of evidence but may be somewhat less than a
preponderance.” Laws v. Celebrezze, 368 F.2d 640, 642 (4th Cir. 1966). ‘“If there is
evidence to justify a refusal to direct a verdict were the case before a jury, then there
is “‘substantial evidence.’”” Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990)
(quoting Laws, 368 F.2d at 642).


       The record shows that Large protectively filed his application for DIB on
February 6, 2015, alleging disability as of June 13, 2014, based on depression, severe
anxiety, panic attacks, feelings of uncontrollable rage/anger, suicidal thoughts,
thoughts of harming others, paranoia and mood swings. (Record, (“R.”), at 162-63,
171, 188-93.) The claim was denied initially and upon reconsideration. (R. at 61-70,
73-83, 86-88, 91, 92-94.) Large then requested a hearing before an administrative
law judge, (“ALJ”). (R. at 97-98.) The ALJ held a hearing on August 31, 2017, at
which Large was represented by counsel. (R. at 31-60.)


       By decision dated January 3, 2018, the ALJ denied Large’s claim. (R. at 15-
25.) The ALJ found that Large met the nondisability insured status requirements of
the Act for DIB purposes through March 31, 2020. (R. at 17.) The ALJ found that
Large had not engaged in substantial gainful activity since June 13, 2014, the alleged
onset date.2 (R. at 15.) The ALJ found that the medical evidence established that
Large had severe impairments, namely anxiety disorder, major depression, post-
traumatic stress disorder, (“PTSD”), cervical degenerative disc disease and obesity,
but he found that Large did not have an impairment or combination of impairments
that met or medically equaled one of the listed impairments in 20 C.F.R. Part 404,
Subpart P, Appendix 1. (R. at 17-19.) The ALJ found that Large had the residual

       2 Therefore, Large must show that he was disabled between June 13, 2014, the alleged
onset date, and January 3, 2018, the date of the ALJ’s decision, in order to be eligible for benefits.

                                                 -2-
functional capacity to perform light3 work except that he could frequently use his
upper extremities to push or pull hand controls, occasionally crouch and crawl, but
never climb ladders, ropes or scaffolds. (R. at 19-23.) The ALJ found that Large
could understand, remember and carry out simple job instructions and perform
simple jobs that did not require work with the general public and no more than
occasional interaction with co-workers and supervisors. (R. at 19-23.) The ALJ
found that Large could not perform any of his past relevant work, but, based on
Large’s age, education, work history and residual functional capacity and the
testimony of a vocational expert, the ALJ found that a significant number of other
jobs existed in the national economy that Large could perform, including jobs as a
custodian/cleaner, a laundry worker and a hand packer. (R. at 23-25.) Thus, the ALJ
concluded that Large was not under a disability as defined by the Act, and was not
eligible for DIB benefits. (R. at 25.) See 20 C.F.R. § 404.1520(g) (2019).


       After the ALJ issued his decision, Large pursued his administrative appeals,
(R. at 265-67), but the Appeals Council denied his request for review. (R. at 1-3.)
Large then filed this action seeking review of the ALJ’s unfavorable decision, which
now stands as the Commissioner’s final decision. See 20 C.F.R. § 404.981 (2019).
This case is before this court on Large’s motion for summary judgment filed March
7, 2019, and the Commissioner’s motion for summary judgment filed April 4, 2019.


                                            II. Facts

       Large was born in 1975, (R. at 35, 162, 185), which classifies him as a
“younger person” under 20 C.F.R. § 404.1563(c). He has a high school education

       3 Light work involves lifting items weighing up to 20 pounds at a time with frequent lifting
or carrying of items weighing up to 10 pounds. If someone can perform light work, he also can
perform sedentary work. See 20 C.F.R. § 404.1567(b) (2019).

                                                -3-
and past work experience as a correctional office, including work as a canine officer,
a security guard, a heavy equipment operator and a delivery driver. (R. at 35-38,
190.) Large testified that he had not attempted work since 2014, and he began
receiving state long-term disability benefits in 2015. (R. at 39-40.) Large said his
treating psychiatrist, Dr. Moffet, removed him from work because of his anxiety,
depression and panic attacks. (R. at 40.) He said that he also had been diagnosed
with PTSD and attention deficit/hyperactivity disorder, (“ADHD”). (R. at 41.) Large
said that he had real bad nightmares that would cause him to wake up crying. (R. at
40.) Large said that, in addition to taking medication, he also saw a counselor, but
that neither had helped his condition. (R. at 40-41.)


      Large testified that he could not be in public or in crowded areas because he
would start having a panic attack, get irritated and “feel real violent.” (R. at 41.)
Large also said that these feeling could “come on for no reason.” (R. at 42.) Large
said that, when he experienced one of the attacks, he could hardly breathe, his heart
pounded, and he felt as if he were having a heart attack. (R. at 42.) Large also
testified that he had memory problems. (R. at 42.) He said that he could not focus
enough to drive any longer. (R. at 42.) Large said that, if he drove and got around
other vehicles, he would “have a panic attack, or the agitation, I start feeling violent.”
(R. at 42.) Large said, despite taking sleep medication, he slept only four hours a
night. (R. at 43.) He said this left him tired, but he could not sleep because his “brain
won’t shut down. It keeps going.” (R. at 43.)


      Large testified that he had two “messed up” discs and bone spurs in his neck,
which caused him constant pain. (R. at 44.) He said that his arms would tingle and
go numb off and on during the day. (R. at 44.) Large said it hurt “to try to pick
anything up” or to reach overhead or out in front of him. (R. at 45.) Large said on

                                           -4-
good days, he helped around the house with the laundry or vacuuming. (R. at 45.)
On a bad day, he said, he just paced through the house and sat on the couch. (R. at
46.) Large said that he had more bad days than good days. (R. at 47.)


       Large testified that if he was out and “somebody looks at me wrong, or if they
say something I’ll just, you know, go off and I will just be really hostile toward
them.” (R. at 48.) He also said, “I’ll snap at my wife for no reason.” (R. at 48.)


       Barry Hensley, a vocational expert, also was present and testified at Large’s
hearing. (R. at 53-58.) Hensley testified that a hypothetical individual who had no
exertional limitations, could understand, remember and carry out simple instructions
and perform simple jobs, could not work with the general public or have more than
occasional interaction with co-workers or supervisors could perform Large’s past
work as a delivery driver. (R. at 54-55.) Hensley also testified that this individual
could perform other jobs existing in the national economy, such as a filling machine
operator, a custodian and cleaner and a hand packer. (R. at 55.)


       Hensley testified that an individual with the limitations listed above and who
was limited to light work,4 could frequently use the upper extremities to push or pull
hand controls, occasionally crouch or crawl and could not climb ladders, ropes or
scaffolds could perform work as a custodian/cleaner, a laundry worker and a hand
packer (R. at 56-57.) Hensley testified that, if the same individual was limited to
performing sedentary5 work, he could perform work as a machine operator, a


       4
         Light work involves lifting items weighing up to 20 pounds at a time with frequent lifting
or carrying of items weighing up to 10 pounds. If someone can perform light work, he also can
perform sedentary work. See 20 C.F.R. § 404.1567(b) (2019).
       5
          Sedentary work involves lifting items weighing up to 10 pounds at a time and occasionally
lifting or carrying articles like docket files, ledgers and small tools. Although a sedentary job is
                                                   -5-
materials packer and sealer and a inspector, sorter and tester. (R. at 57.) Hensley
said that there would be no jobs this person could perform if he could not work with
the general public and could not have any interaction with co-workers or supervisors.
(R. at 57.) Hensley said that there would be no work available for an individual
capable of performing work at any exertional level, who could not have any
interaction with co-workers or supervisors. (R. at 57-58.)


       In rendering his decision, the ALJ reviewed medical records from West End
Pharmacy; Dr. Eric D. Moffet, M.D.; Susan Meyers, L.C.S.W.; Melinda M. Fields,
Ph.D.; Norton Community Hospital; Park Avenue Medical Associates; Dr. Vijay N.
Kumar, M.D.; Dominion Health and Fitness; East Tennessee Brain & Spine Center,
P.C.; Alamance Regional Medical Center; Louis Perrott, Ph.D, a state agency
psychologist; and Jo. McClain, Psy.D., a state agency psychologist.


       The record shows that Large was admitted for inpatient psychiatric treatment
from January 5-10, 1996, at Alamance Regional Medical Center. (R. at 497-516.)
Upon admission, Large’s chief complaints were feeling depressed and hearing
voices. (R. at 503.) Large said that he could not stop crying, and his depression was
worsening. (R at 503.) He complained of difficulty concentrating at work and
hearing voices. (R. at 503.) Large complained of feeling tired, losing weight and
increased anger and irritability. (R. at 503.) Large admitted some suicidal thoughts
but denied any intent. (R at 503.) He admitted that he had overdosed on Xanax the
previous year. (R. at 503.) Large complained of neck stiffness and pain radiating into
his head after suffering a loss of consciousness in a motor vehicle accident a year


defined as one which involves sitting, a certain amount of walking or standing is often necessary
in carrying out job duties. Jobs are sedentary if walking or standing are required occasionally and
other sedentary criteria are met. See 20 C.F.R. § 404.1567(a) (2019).

                                                -6-
and a half earlier. (R. at 504.)


      On evaluation, Large was oriented with intact memory and some slight
decrease in concentration. (R. at 505.) Large was diagnosed with major depression,
single episode, with psychotic features, rule out mood disorder secondary to head
injury, rule out excessive compulsive disorder, rule out dysthymia and rule out
adjustment disorder with mixed emotional features. (R. at 506.) Large was placed
on suicide precautions and placed on anti-depressant and anti-psychotic medications.
(R. at 498, 506.)


      Upon discharge, Large’s mood and sleep had improved. (R. at 499.) Large
was less stressed and denied any further auditory hallucinations. (R. at 499.) He was
discharged on Haldol and Effexor with a final diagnosis of major depression, single
episode, with psychotic features. (R at 499.) He was referred for continuing mental
health treatment. (R at 500.)


      Dr. Eric D. Moffet, M.D., a psychiatrist, treated Large beginning in August
2011. (R. at 268.) While the record contains medical records from Dr. Moffet from
March 12, 2014, to September 13, 2017, most of Dr. Moffet’s handwritten notes are
not legible. (R. at 273-312, 422-38, 519-21.) Many of these records contain check-
box forms for Large’s mental status, on many of which Dr. Moffet indicated normal
appearance, appropriate affect, euthymic mood, intact sensorium, intact memory,
unremarkable thought content, linear thought process and normal judgment. (R. at
276-77, 290-92, 294-98, 307, 310, 312, 424, 429-30, 432, 438.) On August 31, 2011,
June 1, 2015, and April 1, 2016, Dr. Moffet checked that Large’s mood was
depressed and anxious. (R. at 301, 428, 437.) On September 12, 2011 and November
4, 2015, Dr. Moffet checked that Large’s mood was euthymic and anxious, but not

                                         -7-
depressed. (R. at 300, 431.) On September 26, 2011, Dr. Moffet checked that Large’s
mood was anxious, but not depressed. (R. at 299.) On July 3 and August 27, 2014,
and August 25 and September 23, 2015, Dr. Moffet checked that Large’s mood was
anxious, depressed and irritable. (R. at 283, 287, 433-34.) On July 17, 2014, Dr.
Moffet checked that Large’s mood was anxious and irritable, but not depressed. (R.
at 286.) On August 1 and 13, 2014, Dr. Moffet checked that Large’s affect was both
appropriate and blunted, and his mood was anxious and depressed. (R. at 284-85.)
On September 23, 2014, Dr. Moffet checked that Large had poor eye contact, his
affect was blunted, his mood was anxious, depressed and irritable, and his memory
was impaired. (R. at 282.) On October 8, 2014, Dr. Moffet checked that Large’s
affect was blunted, his mood was anxious and depressed, and he was experiencing
delusions and auditory hallucinations calling his name. (R. at 281.) On October 22,
2014, Dr. Moffet checked that Large’s mood was anxious and that his thought
content was both unremarkable and contained delusions. (R. at 280.) On November
6, 2014, Dr. Moffet checked that Large’s mood was euthymic, anxious and euphoric.
(R. at 279.) On December 5, 2014, Dr. Moffet checked that Large had poor eye
contact, his affect was blunted, and his mood was anxious, depressed, irritable and
sad. (R. at 278.) On April 9, 2015, Dr. Moffet checked that Large’s mood was
depressed and anxious, and his affect was blunted. (R. at 309.) On June 1, 2015, and
March 21 and June 27, 2016, Dr. Moffet checked that Large’s mood was depressed
and anxious. (R. at 306, 422, 426.) On July 25, 2015, Dr. Moffet checked that
Large’s mood was euthymic, anxious and irritable, but not depressed. (R. at 435.)
On September 23, 2015, Dr. Moffet checked that Large’s thought content was
unremarkable and, also, that he was experiencing delusions. (R at 433.) On February
29, 2016, Dr. Moffet checked that Large’s mood was euthymic and depressed, but
not anxious. (R. at 427.) On June 6, 2016, Dr. Moffet checked that Large’s affect
was both appropriate and tearful, and his memory was impaired. (R. at 423.) On

                                        -8-
June 27, 2016, Dr. Moffet checked that Large’s mood was depressed and irritable,
but not anxious. (R. at 422.) Dr. Moffet checked that Large’s memory was impaired
on July 12, 2017. (R. at 521.) Dr. Moffet checked that Large’s mood was euthymic
and irritable on August 14, 2017. (R. at 520.) On September 13, 2017, Dr. Moffet
checked that Large’s affect was both appropriate and blunted, and his mood was
anxious. (R. at 519.)


      Dr. Moffet completed a Mental Status Evaluation Form on Large on February
27, 2015, which contains no information other than the period of treatment and
diagnoses of major depression, anxiety and PTSD. (R. at 268-72.)


      Dr. Moffet completed a Medical Assessment of Ability To Do Work-Related
Activities (Mental) form on December 29, 2015. (R. at 327-29.) On this form, Dr.
Moffet stated that Large suffered marked or extreme limitations in making all
occupational, performance and personal/social adjustments, except for moderate
limitations in his ability to function independently, to understand, remember and
carry out simple job instructions and to maintain personal appearance. (R. at 327-
29.) He stated that Large would be absent an average of more than two days a month
due to his impairment or treatment. (R. at 329.)


      Dr. Moffet completed another a Medical Assessment of Ability To Do Work-
Related Activities (Mental) form on July 10, 2017. (R. at 441-43.) On this form, Dr.
Moffet stated that Large suffered marked or extreme limitations in making all
occupational, performance and personal/social adjustments, except for moderate
limitations in his ability to use judgment in public, to function independently and to
understand, remember and carry out simple job instructions and mild limitations in
his ability to maintain personal appearance. (R. at 441-42.) He stated that Large

                                         -9-
would be absent an average of more than two days a month due to his impairment
or treatment. (R. at 443.)


      The record contains treatment records from Susan Myers, a licensed clinical
social worker, from January 2, 2015, to August 7, 2017. (R. at 314-20, 456-471,
494.) On January 2, 2015, Myers noted that Large complained that he could not
relax. (R. at 314.) Large reported that he had suffered a panic attack at work seven
months earlier. (R. at 314.) Large reported that he made himself go to work for a
month thinking his condition would improve. (R. at 314.) He said that he felt like a
failure because Dr. Moffet had taken him out of work. (R. at 314.) He said he had
flashbacks. (R. at 314.) Myers noted that Large’s appearance/grooming was casual
and clean, his mood was depressed, his affect was anxious, his thought process was
slowed and rambling, and his judgment/insight was limited. (R. at 314.) Myers
diagnosed agoraphobia without history of panic disorder, major depressive disorder,
recurrent, severe without psychotic features and rule out PTSD. (R. at 314.)


      On January 20, 2015, Myers noted that Large said, “I know I’m talking to you
but my mind is doing a million different things.” (R. at 315.) Large reported that he
felt useless because he had been out of work seven months, and he realized he could
not go back to work. (R. at 315.) Myers checked that Large complained of moderate
to severe depression, moderate to severe anxiety, moderate to severe irritability, mild
to moderate crying spells, moderate to severe panic attacks every time he went out
in public, a moderate decrease in energy, a decrease in appetite, severe insomnia,
severe decreased attention/concentration and suicidal ideation, but no plan or intent,
and   no   homicidal    ideation.   (R.   at     315.)   Myers   noted   that   Large’s
appearance/grooming was casual and clean, his mood was depressed, his affect was
anxious, his orientation and thought process were intact, he did not experience

                                          -10-
paranoia or delusions, and his judgment was fair. (R. at 315.) Myers diagnosed
agoraphobia without history of panic disorder and major depressive disorder,
recurrent, severe without psychotic features. (R. at 315.) She noted patient “is not
able to work in the prison.” (R. at 315.)


      On March 16, 2015, Large told Myers that he sat around and thought about
work a lot, and he felt useless. (R. at 316.) Myers checked that Large complained of
moderate to severe depression, moderate to severe anxiety, moderate to severe
irritability/anger, mild crying spells, mild panic attacks, a severe decrease in energy,
a moderate decrease in appetite, moderate insomnia, severe decreased
attention/concentration and suicidal ideation with no intent, but no homicidal
ideations. (R. at 316.) Myers noted that Large’s appearance/grooming was casual
and clean, his mood was depressed, his affect was anxious, his orientation and
thought process were intact, he did not experience paranoia or delusions, and his
judgment and insight were fair to limited. (R. at 316.) Her diagnoses were unchanged
from the previous month. (R. at 316.)


      On April 13, 2015, Large told Myers that Dr. Moffet had “switched up” his
medications, and he felt horrible. (R. at 317.) Large said, “I’ve hit rock bottom.” (R.
at 317.) Large reported that he became depressed when his father left when he was
a child, but it showed up while his was in high school. (R. at 317.) Myers checked
that Large complained of severe depression, severe anxiety, severe irritability/anger,
moderate to severe crying spells, moderate panic attacks, a severe decrease in
energy, a severe decrease in appetite, severe decreased attention/concentration and
suicidal ideation, but no plan or intent, and no homicidal ideations. (R. at 317.)
Myers noted that Large’s appearance/grooming was casual and clean, his mood was
depressed, his affect was anxious, his orientation and thought process were intact,

                                            -11-
he did not experience paranoia or delusions, and his judgment and insight were fair.
(R. at 317.) Her diagnoses were unchanged. (R. at 317.)


      On May 18, 2015, Large told Myers, “It’s all crazy right now.” (R. at 318.)
He said that his mother-in-law had suffered a stroke and was living with his family.
(R. at 318.) He said his wife’s grandfather also was living with them, and he felt
like he was suffocating in his own house. (R. at 318.) Myers checked that Large
complained of moderate to severe depression, severe anxiety, moderate
irritability/anger, crying spells, very nervous energy, varied appetite, moderate
insomnia, moderate decreased attention/concentration and no suicidal or homicidal
ideations. (R. at 318.) Myers noted that Large’s appearance/grooming was casual
and clean, his mood was depressed, his affect was anxious, his orientation and
thought process were intact, and his judgment and insight were fair to limited. (R. at
318.) Myers noted that Large reported that his PTSD had been triggered in the
hospital with an out-of-control pulse. (R. at 318.) Her diagnoses were unchanged.
(R. at 318.)


      On June 15, 2015, Large complained that he had been very depressed. (R. at
319.) Myers checked that Large complained of severe depression, severe anxiety,
moderate to severe irritability/anger, moderate to severe crying spells, severe panic
attacks, a severe decrease in energy, a mild decrease in appetite, severe insomnia,
severe decreased attention/concentration and suicidal ideation with no plan or intent,
and no homicidal ideations. (R. at 319.) Myers noted that Large’s
appearance/grooming was casual and clean, his mood was depressed, his affect was
anxious, his orientation was intact, his thought process was slowed, and his judgment
and insight were fair to limited. (R. at 319.) Myers noted “decompensated … cannot
work.” (R. at 319.) Her diagnoses were unchanged. (R. at 318.)

                                         -12-
      On July 29, 2015, Large said that he had been forcing himself to get outside,
but he did not enjoy it like he once did. (R. at 471.) Myers checked that Large
complained    of   moderate to      severe depression, severe anxiety, severe
irritability/anger, mild crying spells, moderate to severe panic attacks, nervous
energy, a moderate decrease in appetite, moderate insomnia and severe decreased
attention/concentration. (R. at 471.) Myers also checked that Large was suicidal and
homicidal without any further explanation. (R. at 471.) Myers noted that Large’s
appearance/grooming was casual and clean, his mood was depressed, his affect was
anxious, his orientation was intact, his thought process was intact, and his judgment
and insight were limited. (R. at 471.) Her diagnoses were unchanged. (R. at 471.)


      On August 21, 2015, Large stated “I’ve been rather depressed and wonder
why I keep going.” (R. at 470.) Myers checked that Large complained of moderate
to severe depression, moderate to severe anxiety, moderate to severe
irritability/anger, moderate crying spells, severe panic attacks, a severe decrease in
energy, a severe decrease in appetite, moderate insomnia and severe decreased
attention/concentration. (R. at 470.) Myers also checked that Large had suicidal
ideation with no plan and was homicidal without any ideation or plan. (R. at 470.)
Myers noted that Large’s appearance/grooming was casual and clean, his mood was
depressed, his affect was anxious, his orientation was intact, his thought process was
intact, he did not experience paranoia or delusions, and his judgment and insight
were fair to limited. (R. at 471.) Her diagnoses were unchanged. (R. at 471.)


      On September 11, 2015, Large stated “Since I’ve seen you last it’s all went
downhill” without further explanation. (R. at 469.) Myers checked that Large
complained of severe depression, severe anxiety, severe irritability/anger, severe
crying spells, severe panic attacks, a severe decrease in energy, a fluctuating

                                         -13-
appetite, moderate insomnia and severe decreased attention/concentration. (R. at
469.) Myers also checked that Large had suicidal ideation with no plan and was
homicidal without any ideation or plan. (R. at 469.) She noted that Large verbally
contracted for his safety. (R. at 469.) Myers noted that Large’s appearance/grooming
was casual and clean, his mood was depressed, his affect was anxious, his orientation
was intact, his thought process was intact and racing, he did not experience paranoia
or delusions, and his judgment and insight were fair to limited. (R. at 469.) Her
diagnoses were unchanged. (R. at 469.)


      On October 2, 2015, Large told Myers, “I just can’t … I thought about letting
Dr. Moffet put me in the hospital.” (R. at 468.) Myers checked that Large
complained    of severe     depression, severe anxiety,       moderate to      severe
irritability/anger, moderate to severe crying spells, severe panic attacks, a severe
decrease in energy, a fluctuating appetite, moderate insomnia and moderately
decreased attention/concentration. (R. at 468.) Myers also checked that Large had
suicidal ideation with no plan and was homicidal without any ideation or plan. (R.
at 468.) She noted that Large verbally contracted for his safety. (R. at 468.) Myers
noted that Large’s appearance/grooming was casual and clean, his mood was
depressed, his affect was anxious, his orientation was intact, his thought process was
racing, and his judgment and insight were fair to limited. (R. at 468.) Her diagnoses
were unchanged. (R. at 468.)


      On November 3, 2015, Myers’s notes of Large’s comments are not legible
except that he said he was aggravated at himself a lot. (R. at 467.) Myers checked
that Large complained of moderate to severe depression, moderate to severe anxiety,
moderate to severe irritability/anger, moderate crying spells, moderate to severe
panic attacks, a moderate decrease in energy, a mild decrease in appetite, severe

                                         -14-
insomnia and severely decreased attention/concentration. (R. at 467.) Myers also
checked that Large had suicidal ideation with no plan and was homicidal without
any ideation or plan. (R. at 467.) She noted that Large verbally contracted for his
safety. (R. at 467.) Myers noted that Large’s appearance/grooming was casual and
clean, his mood was depressed, his affect was anxious, his orientation was intact, his
thought process was intact, he did not experience paranoia or delusions, and his
judgment and insight were limited. (R. at 467.) Her diagnoses were unchanged. (R.
at 467.)


      On January 7, 2016, Large told Myers he had not drunk since Thanksgiving.
(R. at 466.) Myers checked that Large complained of moderate to severe depression,
severe anxiety, substance abuse, moderate irritability/anger, moderate crying spells,
moderate to severe panic attacks, a severe decrease in energy, a moderate decrease
in appetite, moderate insomnia and severely decreased attention/concentration. (R.
at 466.) Myers also checked that Large had suicidal ideation with no plan and was
homicidal without any ideation or plan. (R. at 466.) Myers noted that Large’s
appearance/grooming was casual and clean, his mood was depressed, his affect was
anxious, his orientation was intact, his thought process was intact, he did not
experience paranoia or delusions, and his judgment and insight were fair. (R. at 466.)
Her diagnoses were unchanged. (R. at 466.)


      Myers completed a Medical Assessment of Ability To Do Work-Related
Activities (Mental) form on January 15, 2016. (R. at 330-32.) On this form, Myers
stated that Large suffered marked or extreme limitations in making all occupational,
performance and personal/social adjustments, except for moderate limitations in his
ability to function independently and to understand, remember and carry out simple
job instructions and mild limitations in his ability to maintain personal appearance

                                         -15-
and to demonstrate reliability. (R. at 330-32.) She stated that Large would be absent
an average of more than two days a month due to his impairment or treatment. (R.
at 332.) Myers also wrote that Large’s attention/concentration was severely limited,
and under stress, he decompensated. (R. at 331.) She stated that Large could not
make performance adjustments. (R. at 331.)


        On March 3, 2016, Large told Myers “I’m having such a hard time focusing
my attention. … I don’t see things getting any better.” (R. at 465.) Myers checked
that Large complained of moderate to severe depression, severe anxiety, moderate
to severe irritability, moderate to severe crying spells, moderate to severe panic
attacks, a moderate decrease in energy, a moderate decrease in appetite, mild
insomnia and severely decreased attention/concentration. (R. at 465.) Myers also
checked that Large had suicidal ideation with no plan and was homicidal without
any ideation or plan. (R. at 465.) She noted that he verbally contracted for his safety.
(R. at 465.) Myers noted that Large’s appearance/grooming was casual and clean,
his mood was depressed, his affect was anxious, his orientation was intact, his
thought process was intact, he did not experience paranoia or delusions, and his
judgment and insight were fair. (R. at 465.) Her diagnoses were unchanged. (R. at
465.)


        On April 6, 2016, Large told Myers “I dream a lot [sic] about killing the
people I worked with/inmates. I feel like I’m getting worse.” (R. at 464.) Myers
checked that Large complained of moderate to severe depression, severe anxiety,
moderate to severe irritability/anger, moderate to severe crying spells, moderate
panic attacks, a moderate decrease in energy, a moderate decrease in appetite,
moderate insomnia and severely decreased attention/concentration. (R. at 464.)
Myers also checked that Large had suicidal ideation with no plan and was homicidal

                                          -16-
without any ideation or plan. (R. at 464.) She noted that Large verbally contracted
for his safety and the safety of others. (R. at 464.) Myers noted that Large’s
appearance/grooming was casual and clean, his mood was depressed, his affect was
anxious, his orientation was intact, his thought process was intact, he did not
experience paranoia or delusions, and his judgment and insight were limited. (R. at
464.) Her diagnoses were unchanged. (R. at 464.)


      On May 10, 2016, Large stated, “I can actually kinda sit down on the couch
and watch TV…. I drank some again.” (R. at 463.) The report states that Myers did
not evaluate Large’s symptoms or conduct a mental status examination. (R. at 463.)
Her diagnoses were unchanged. (R. at 463.)


      On June 10, 2016, Large told Myers “I feel like I never do anything right…
Every time I try to do something, no matter how hard I try, nothing is good enough.”
(R. at 462.) Myers checked that Large complained of moderate to severe depression,
severe anxiety, severe irritability, moderate to severe crying spells, moderate to
severe panic attacks, nervous energy, a severe decrease in appetite, moderate
insomnia and moderately decreased attention/concentration. (R. at 462.) Myers also
checked that Large had suicidal ideation with no intent or plan and was homicidal
without any ideation or plan. (R. at 462.) Myers noted that Large’s
appearance/grooming was casual and clean, his mood was depressed, his affect was
anxious, his orientation was intact, his thought process was slowed, he experienced
paranoia or delusions, and his judgment and insight were fair to limited. (R. at 462.)
Her diagnoses were unchanged from the previous month. (R. at 462.) Myers noted
that she encouraged Large to be more active. (R. at 462.)


      On September 7, 2016, Large told Myers that his daughter was driving him

                                         -17-
crazy. (R. at 461.) The report states that Myers did not evaluate Large’s symptoms
or conduct a mental status examination. (R. at 461.)


      On January 23, 2017, Myers noted that Large was upset because his irritability
with his children was worse. (R. at 460.) Myers noted that Large was self-medicating
with alcohol. (R. at 460.) Myers checked that Large complained of moderate to
severe depression, moderate to severe anxiety, substance abuse that included having
three to four drinks a day, severe irritability/anger, moderate crying spells, moderate
panic attacks, a severe decrease in energy, a mild decrease in appetite, moderate
insomnia and moderately decreased attention/concentration. (R. at 460.) Myers also
checked that Large was suicidal with intent, but no plan, and he was homicidal
without any ideation or plan. (R. at 460.) She noted that Large verbally contracted
for his safety. (R. at 460.) Myers noted that Large’s appearance/grooming was casual
and clean, his mood was depressed, his affect was anxious, his orientation was intact,
his thought process was slowed, and his judgment and insight were limited. (R. at
460.) Her diagnoses were unchanged from the previous month. (R. at 460.)


      On March 13, 2017, Myers checked that Large complained of moderate to
severe depression, severe anxiety, substance abuse that included drinking a case of
beer a week, moderate to severe irritability/anger, moderate crying spells, moderate
panic attacks, a severe decrease in energy, a moderate decrease in appetite, moderate
insomnia and moderately decreased attention/concentration. (R. at 459.) Myers also
checked that Large had suicidal ideation with no intent or plan and was homicidal
without any ideation or plan. (R. at 459.) She noted that Large verbally contracted
for his safety. (R. at 459.) Myers noted that Large’s appearance/grooming was casual
and clean, his mood was depressed, his affect was anxious, his orientation was intact,
his thought process was intact, he did not experience paranoia or delusions, and his

                                         -18-
judgment and insight were fair to limited. (R. at 459.) Myers diagnosed panic
disorder with agoraphobia and major depressive disorder, recurrent, severe, without
psychotic features. (R. at 459.)


      On May 8, 2017, Myers noted that Large’s physical health had
“decompensated” with increased physical pain and irritability. (R. at 458.) Myers
checked that Large complained of moderate to severe depression, moderate to severe
anxiety, moderate to severe irritability/anger, moderate to severe crying spells,
moderate to severe daily panic attacks, a severe decrease in energy, a moderate
decrease    in   appetite,     moderate   insomnia    and    moderately    decreased
attention/concentration. (R. at 458.) Myers also checked that Large had suicidal
ideation with no intent or plan and was homicidal without any ideation or plan. (R.
at 458.) She noted that Large verbally contracted for his safety. (R. at 458.) Myers
noted that Large’s appearance/grooming was casual and clean, his mood was
depressed, his affect was anxious, his orientation was intact, his thought process was
slowed, he did not experience paranoia or delusions, and his judgment and insight
were fair to limited. (R. at 458.) Myers’s diagnoses were unchanged from Large’s
previous visit. (R. at 458.)


      On June 5, 2017, Myers checked that Large complained of moderate to severe
depression, severe anxiety, severe irritability/anger, moderate crying spells,
moderate to severe panic attacks, a moderate decrease in energy, a moderate
decrease    in   appetite,     moderate   insomnia    and    moderately    decreased
attention/concentration. (R. at 457.) Myers also checked that Large had suicidal
ideation with no intent or plan and was homicidal without any ideation or plan. (R.
at 457.) Myers noted that Large’s appearance/grooming was casual and clean, his
mood was depressed, his affect was anxious, his orientation was intact, his thought

                                          -19-
process was slowed, and his judgment and insight were fair to limited. (R. at 459.)
Myers’s diagnoses were unchanged from the previous month. (R. at 457.)


      On July 6, 2017, Large told Myers he was “wound up and stressed…. I’m
freaked out about the [social security] hearing.” (R. at 456.) Myers checked that
Large complained of moderate to severe depression, severe anxiety, moderate to
severe irritability/anger, moderate crying spells, moderate to severe panic attacks, a
moderate decrease in energy, eating only once a day, moderate insomnia and
moderately decreased attention/concentration. (R. at 456.) Myers also checked that
Large had suicidal ideation with no intent or plan and was homicidal without any
ideation or plan. (R. at 456.) She noted that Large verbally contracted for his safety.
(R. at 456.) Myers noted that Large’s appearance/grooming was casual and clean,
his mood was depressed, his affect was anxious, his orientation was intact, his
thought process was slowed, and his judgment and insight were fair to limited. (R.
at 456.) Myers’s diagnoses were unchanged from the previous month. (R. at 456.)
Myers noted that Large “cannot return to work and is terrified about the [social
security] hearing, very close to panic attack in session.” (R. at 456.)


      Myers completed another Medical Assessment of Ability To Do Work-
Related Activities (Mental) form on July 27, 2017. (R. at 473-75.) On this form,
Myers stated that Large suffered marked or extreme limitations in making all
occupational, performance and personal/social adjustments, except for moderate
limitations in his ability to function independently, to understand, remember and
carry out simple job instructions and to maintain personal appearance and mild
limitations in his ability and demonstrate reliability. (R. at 473-74.) She stated that
Large would be absent an average of more than two days a month due to his
impairment or treatment. (R. at 475.) Myers also wrote that, under stress, Large

                                         -20-
“decompensates making ability to make performance adjustment seriously limited.”
(R. at 474.) She stated that Large was compliant with treatment but could not
function in social situations. (R. at 475.)


      On August 7, 2017, Myers checked that Large complained of moderate to
severe depression, severe anxiety, severe irritability/anger, moderate crying spells,
moderate to severe panic attacks, a moderate decrease in energy, a severe decrease
in appetite, moderate insomnia and moderately decreased attention/concentration.
(R. at 494.) Myers also checked that Large had suicidal ideation with no intent or
plan and was homicidal without any ideation or plan. (R. at 494.) She noted that
Large verbally contracted for his safety. (R. at 494.) Myers noted that Large’s
appearance/grooming was casual and clean, his mood was depressed, his affect was
anxious, his orientation was intact, his thought process was intact, he did not
experience paranoia or delusions, and his judgment and insight were fair to limited.
(R. at 494.) Myers diagnosed agoraphobia without history of panic disorder, major
depressive disorder, recurrent, severe without psychotic features and panic disorder
with agoraphobia. (R. at 494.)


      Melinda M. Fields, Ph.D., a licensed psychologist, performed a mental status
evaluation of Large on September 24, 2015. (R. at 321-25.) Large reported initial
mental health concerns beginning in childhood. (R. at 321.) Large gave a history of
major depressive episodes with psychiatric hospitalization in 1995. (R. at 321-22.)
Large reported daily depressed mood, tearfulness, impaired concentration and
decision making, lethargy, anhedonia, irritability, withdrawal and feelings of
hopelessness and worthlessness, beginning approximately a year and a half earlier.
(R. at 322.) He also complained of insomnia and early awakening, decreased
appetite with no recent significant change in weight and passive suicidal ideations

                                          -21-
without plan or intent. (R. at 322.) He denied any homicidal ideations or any
perceptual disturbances consistent with psychotic processes. (R. at 322.) Large
reported chronic worry and rumination, noting “My brain always, always goes.” (R.
at 322.) He also reported restlessness and agitation. (R. at 322.) He said that he
experienced his first panic attack one year earlier while at work and thought he was
having a heart attack. (R. at 322.) Large said that, during a panic attack, he
experienced perspiration, shaking, shortness of breath, lightheadedness, chest
pain/tightness and nausea. (R. at 322.) Large said he experienced nightmares and
flashbacks associated with events which occurred while he worked as a correctional
officer. (R. at 322.) Large reported that he had seen prisoners who had committed
suicide by hanging and had performed CPR on a dead person. (R. at 322.) He said
that he had seen other correctional officers injured by prisoners and that he,
personally, had been bit, spit on and had feces thrown on him. (R. at 322.) He
described hypervigilance, exaggerated startle response, anger outbursts and a sense
of detachment. (R. at 322.) Large said he was employed as a correctional officer for
10 years and left this because he “couldn’t handle it anymore.” (R. at 323.)


      Large reported that he slept only three to five hours a night. (R. at 322.) He
said that he spent his days at home mainly pacing. (R. at 322.) He said that he could
not focus to watch television. (R. at 322.) Large said that he was responsible only
for his own hygiene; he said that his wife handled all the household chores, grocery
shopping, food preparation and management of finances. (R. at 322.) Large said that
he visited his mother infrequently, and he denied any involvement with church, civic
or community activities. (R. at 322.)


      Fields noted that she reviewed records from Dr. Moffet from 2014 and 2015,
which included diagnoses of major depression, anxiety and PTSD. (R. at 322.) She

                                        -22-
also noted that she had reviewed notes from Myers from January through June 2015,
which included diagnoses of agoraphobia, major depressive disorder and rule out
PTSD. (R. at 322.) Large reported being committed in 1995 in Burlington, N.C.,
for an overdose of Xanax and Valium. (R. at 322.) He also reported treatment by Dr.
Moffet and Myers for the past five to six years. (R. at 322.)


      Large reported graduating from high school in regular classrooms with no
history of retention and average grades. (R. at 323.) He denied any social or
behavioral difficulties in school. (R. at 323.) He denied any firings or discipline at
work, any military service or involvement with law enforcement or criminal charges.
(R. at 323.) Large said that he was raised by his biological mother after his father
left when he was three years old. (R. at 323.) Large said that he had not contact with
his father, but had a good relationship with his mother. (R. at 323.) Large said that
he had been married for 13 years, and he described his marriage as “difficult, she
has to put up with me.” (R. at 323.)


      Fields noted that Large was adequately groomed, and his posture and gait
appeared within normal limits. (R. at 321.) Upon, mental status examination, Fields
noted no disturbance of visual or auditory acuity, organized and logical stream of
thought with no content impairment, no evidence of perceptual abnormalities such
as hallucinations or delusions, anxious mood with shaking and movement
throughout his body, facial flushing and tearfulness and restricted affect. (R. at 323-
24.) Large was cooperative and expended adequate effort, responded to direct
questions in a relevant and concrete fashion and was oriented in all spheres. (R. at
323, 324.) Fields noted that Large’s insight appeared adequate, but his judgment was
impaired “as evidenced by responses to presented scenarios.” (R. at 324.) She stated
that Large’s immediate memory was within normal limits, his remote recall was

                                         -23-
adequate, but his recent recall appeared markedly deficient. (R. at 324.) She also
noted that Large’s concentration appeared impaired, and he required redirection and
repetition of questions throughout her interview. (R. at 324.) Fields stated that
Large’s persistence was within normal limits, his pace was moderately slow and that
he interacted in a markedly deficient fashion with her. (R. at 324.)


      Fields diagnosed major depressive disorder, generalized anxiety disorder,
panic disorder and PTSD. (R. at 325.) She stated that Large’s prognosis was guarded
with appropriate treatment and mental support. (R. at 325.) Fields opined that it was
unlikely that Large would complete a normal workday or workweek without
presentation of psychiatric symptoms. (R. at 325.) She said that it was unlikely that
Large would tolerate stressors inherent in gainful employment, including the need
to interact appropriately with supervisors, co-workers or the public on a regular
basis. (R. at 325.)


      Large treated with Dr. Vijay Kumar, M.D., from February 9, 2016, to May 4,
2017. (R. at 338-41, 344-346, 361-62.) On February 9, 2016, Large saw Dr. Kumar
to establish primary care. (R. at 346.) Large complained of sexual function problems,
feeling tired, having mood swings and left foot pain. (R. at 346.) Large stated that
he continued to have sharp pain in his left foot after he fractured it in 2001. (R. at
346.) He reported that the pain was worse on activity/exercise and better with
nonsteroidal anti-inflammatory drugs and rest. (R. at 346.) Large rated his pain at a
5 on a 10-point scale. (R. at 346.) Large also complained of anxiety and depression.
(R. at 346.)


      Large returned to see Dr. Kumar on May 11, 2016, with the same complaints.
(R. at 344-45.) Dr. Kumar noted that Large was “generally healthy.” (R. at 344.) In

                                         -24-
particular, Dr. Kumar noted no stiffness, pain, tenderness or masses in Large’s neck
with no limitation of range of motion. (R. at 344.) Despite Large’s complaints of
depression and anxiety, Dr. Kumar noted no change in appetite, sleep habits or
thought content. (R. at 344.) Dr. Kumar diagnosed hyperlipidemia, testicular
hypofunction and anxiety disorder, unspecified. (R. at 345.)


      On August 8, 2016, Emily Scott, a family nurse practitioner with Dr. Kumar,
noted that Large complained of neck pain. (R. at 342.) Large complained that his
neck pain was constant and that he would wake up with pain and go to bed with pain
every day. (R. at 342.) Large reported popping his neck several times a day and that
this was the only thing that gave him any relief in the pain. (R. at 342.) Despite these
complaints, Scott noted on examination that Large had no stiffness, pain or
tenderness in his neck. (R. at 342.) Nonetheless, she diagnosed cervicalgia and
prescribed Mobic and physical therapy. (R. at 343.)


      Large complained of neck pain when he returned to see Dr. Kumar on
November 8, 2016. (R. at 340.) Large said that his neck pain was constant, had
worsened in the past year, gave him headaches, ran up the back of his head and made
his hands tingle. (R. at 340.) Large reported that Mobic had not helped. (R. at 340.)
At another point in his report, Dr. Kumar noted that Large denied any headaches.
(R. at 340.) He also noted that Large had no stiffness, pain or tenderness in his neck,
as well as no limited range of motion or paresthesias or numbness. (R. at 340.) Dr.
Kumar noted that Large’s neck and spine had no noted deformities or signs of
inflammation. (R. at 341.) He noted that Large’s lower cervical spine was “tender to
palpate” and that flexion, extension and side-to-side rotation of Large’s cervical
spine caused mild discomfort. (R. at 341.) Dr. Kumar ordered an MRI of Large’s
cervical spine and prescribed naproxen esomeprazole magnesium. (R. at 341.)

                                          -25-
      Large had an MRI of his cervical spine on January 10, 2017, which showed
multilevel disc osteophyte change. (R. at 334-35.) The vertebral bodies had normal
alignment, height and signal intensity with a narrowing of the C5-6 and C6-7 discs
with mild desiccation. (R. at 334.) Mild disc osteophyte changes were noted at the
C3-4, C5-6 and C6-7 levels with no cord impingement. (R. at 334-35.)


      Large returned to see Dr. Kumar on February 7, 2017, with complaints of
continuing neck pain. (R. at 338-39.) Dr. Kumar advised Large to avoid heavy
lifting and referred him to a neurosurgeon. (R. at 339.) Dr. Kumar completed an
Assessment Of Ability To Do Work-Related Activities (Physical) for Large on
March 7, 2017. (R. at 348-50.) On this assessment, Dr. Kumar stated that Large
could occasionally lift and carry items weighing up to 10 pounds and frequently lift
and carry items weighing up to five pounds because lifting/carrying caused Large
neck spasm and pain radiating to his hand. (R. at 348.) Dr. Kumar stated that Large
could stand and walk for only 15 minutes in an eight-hour workday and for only five
minutes at a time because his feet would go numb, and he had left ankle pain. (R. at
348.) Dr. Kumar also stated that Large could sit for only 15 minutes in an eight-hour
workday and for only 10 minutes at one time because sitting longer made his low
back hurt. (R. at 349.) He stated that Large could occasionally climb, stoop, kneel,
balance, crouch and crawl due to neck and low back spasms. (R. at 349.) He also
stated that Large’s ability to push/pull was affected due to his cervical degenerative
disc disease. (R. at 349.) Dr. Kumar also stated that Large could not operate moving
machinery because it would cause neck spasms. (R. at 350.) None of Dr. Kumar’s
records of his medical examinations of Large contain any mention of neck spasms
or pain or spasms in Large’s back. He said that Large’s impairments or treatment
would cause him to be absent from work more than two days a month. (R. at 350.)



                                         -26-
      Dr. Kumar also completed a Medical Assessment Of Ability To Do Work-
Related Activities (Mental) for Large on March 7, 2017. (R. at 352-54.) Dr. Kumar
stated that Large was moderately limited in his ability to make all occupational,
performance and personal/social adjustments, except for no limitation in Large’s
ability to maintain personal appearance, a marked limitation in his ability to deal
with the public, to maintain attention/concentration, understand, remember and carry
out complex and detailed job instructions and to demonstrate reliability and an
extreme limitation in his ability to deal with work stresses. (R. at 352-53.) Dr. Kumar
said that these limitations were due to Large’s anxiety, panic attacks and trouble with
his focus and concentration. (R. at 354.)


      Large attended physical therapy at Dominion Health & Fitness on August 17,
2016. (R. at 355-57). Large’s chief complaint was severe cervical pain for the past
two years. (R. at 355.) Large complained of worsening cervical pain with pain going
into his left upper extremity. (R. at 355.) He said that he had to “pop” his neck to get
relief. (R. at 355.) He said that he had difficulty with all overhead activity. (R. at
355.) Large said that pain increased with activity and would wake him up at night.
(R. at 355.) Large also complained of constant posterior headaches. (R. at 355.)
Large reported mild limitation in his ability to walk, to sit and to drive and moderate
limitation in his ability to exercise. (R. at 355.) Bernard Dhas, P.T., a physical
therapist, stated that Large’s active range of motion of his cervical spine was limited
to 20 percent flexion, 30 percent extension, 20 percent right side bending, 20 percent
left side bending, 20 percent right rotation and 20 percent left rotation. (R. at 356.)
Large’s cervical and upper extremity muscle testing showed 4/5 strength or better in
all areas. (R. at 356.) Dhas recommended continuing physical therapy three times a
week for four weeks. (R. at 357.)



                                          -27-
      Large did not return to see Dhas for physical therapy again until September
15, 2016, when he discharged Large. (R. at 390-92.) On this date, Dhas noted that
Large’s flexion, extension, right side bending and left side bending ranges of motion
were within normal limits. (R. at 390.)


      Dr. Kumar noted that Large’s blood pressure was high, at 150/102, on May 4,
2017. (R. at 361.) Large complained of a constant throbbing headache and constant
neck pain that ran up the back of his head and made his hands tingle and numb. (R.
at 361.) Large reported that he was scheduled to have an epidural injection on May
5, 2017. (R. at 361.) Large complained of depressive symptoms, but no changes in
sleep habits or thought content. (R. at 361.) Dr. Kumar stated that Large’s neck was
tender to palpation, and his back muscles were tight and tender between his shoulder
blades. (R. at 362.)


      When Large saw Dr. Kumar on July 31, 2017, he complained of neck pain
and left knee pain starting the week before when he stepped up at the back of a truck.
(R. at 490.) Large said that his knee had been swollen since the incident. (R. at 490.)
Dr. Kumar noted mild effusion with pain on internal rotation of the left knee. (R. at
491.) A July 31, 2017, x-ray of Large’s left knee showed a nondisplaced fracture of
the fibular head. (R. at 492.)


      Large saw Tracy Gaudu, PA-C, a certified physician assistant with East
Tennessee Brain and Spine Center, P.C., on April 4, 2017, to establish care. (R. at
374-76.) Large complained of years of chronic neck pain. (R. at 375.) Large denied
any injury or accident and said his neck pain was becoming more intense. (R. at
375.) Large complained of both arms going numb. (R. at 375.) Large said that
physical therapy and Mobic had not helped.           (R. at 375.)    Although Large

                                          -28-
complained of pain on all ranges of motion of his neck, Gaudu noted that he moved
his neck easily to the left and right with rotation and did not appear to wince or have
any pain. (R. at 375.)


      On examination, Gaudu noted that Large’s muscle strength in his neck was
within normal limits, and he had good range of motion of the cervical spine. (R. at
376.) She noted some generalized tenderness to palpation along the posterior
cervical paraspinous musculature, but no pain out into his shoulders. (R. at 376.) She
noted negative impingement signs and good strength in his upper extremities. (R. at
376.) She did note a bit of decreased sensation in a C6 distribution of the hands
bilaterally with no atrophy of the upper extremities. (R. at 376.) Gaudu reviewed a
January 10, 2017, MRI of Large’s cervical spine and noted no impingement of the
spinal cord and only mild central stenosis with some osteophytes. (R. at 376.) Gaudu
said that Large’s C6 pattern of numbness was consistent with a C5-6 disc herniation.
(R. at 376.) She ordered an epidural steroid injection. (R. at 376.)


      Large received an epidural steroidal injection treatment on July 12, 2017. (R.
at 479-87.) He returned to see Isaac O’Dell, PA-C, a certified physician assistant at
East Tennessee Brain and Spine, on July 18, 2017. (R. at 477-79.) Large stated that
the epidural injection brought no significant improvement of his pain. (R. at 478.)
Large continued to complain of significant pain in his right upper extremity and
numbness into his hands with weakened grip strength. (R. at 478.) O’Dell
recommended Large undergo an EMG of his right upper extremity to rule out carpal
tunnel syndrome. (R. at 479.)


      On April 2, 2015, Louis Perrott, Ph.D., a state agency psychologist, completed
a Mental Residual Functional Capacity Assessment of Large. (R. at 66-68.) Perrott

                                         -29-
opined that Large’s ability to remember locations and work-like procedures and to
understand and remember very short and simple instructions were not significantly
limited, but his ability to understand and remember detailed instructions was
moderately limited due to his symptoms of depression, anxiety and PTSD. (R. at
66.) He also stated that Large remained able to understand and remember “1-2 step
instructions and simple work procedures.” (R. at 66.) Perrott stated that Large’s
ability to carry out very short and simple instructions, to sustain an ordinary routine
without special supervision, to work in coordination with or in proximity to others
without being distracted by them and to make simple work-related decisions were
not significantly limited, but his ability to carry out detailed instructions, to maintain
attention and concentration for extended periods, to perform activities within a
schedule, to maintain regular attendance and be punctual within customary
tolerances and to complete a normal workday and workweek without interruption
from psychologically based symptoms and to perform at a consistent pace without
an unreasonable number and length of rest periods were moderately limited. (R. at
66-67.) Perrott also stated that Large’s ability to ask simple questions or request
assistance and to maintain socially appropriate behavior and to adhere to basic
standards of neatness and cleanliness were not significantly limited, but his ability
to interact appropriately with the general public, to accept instructions and respond
appropriately to criticism from supervisors and to get along with co-workers or peers
without distracting them or exhibiting behavioral extremes were moderately limited.
(R. at 67.) Perrott stated that Large was capable of simple, routine work. (R. at 68.)


      On November 21, 2015, Jo McClain, Psy.D., a state agency psychologist,
completed a Mental Residual Functional Capacity Assessment of Large. (R. at 79-
81.) McClain opined that Large’s ability to remember locations and work-like
procedures and to understand and remember very short and simple instructions were

                                           -30-
not significantly limited, but his ability to understand and remember detailed
instructions was moderately limited due to his symptoms of depression, anxiety and
PTSD. (R. at 79-80.) She also stated that Large remained able to understand and
remember “1-2 step instructions and simple work procedures.” (R. at 80.) McClain
stated that Large’s ability to carry out very short and simple instructions, to sustain
an ordinary routine without special supervision, to work in coordination with or in
proximity to others without being distracted by them and to make simple work-
related decisions were not significantly limited, but his ability to carry out detailed
instructions, to maintain attention and concentration for extended periods, to perform
activities within a schedule, to maintain regular attendance and be punctual within
customary tolerances and to complete a normal workday and workweek without
interruption from psychologically based symptoms and to perform at a consistent
pace without an unreasonable number and length of rest periods were moderately
limited. (R. at 80.) McClain also stated that Large’s ability to ask simple questions
and request assistance, to get along with co-workers or peers without distracting
them or exhibiting behavioral extremes and to maintain socially appropriate
behavior and to adhere to basic standards of neatness and cleanliness were not
significantly limited, but his ability to interact appropriately with the general public
and to accept instructions and respond appropriately to criticism from supervisors
were moderately limited. (R. at 80-81.) Perrott stated that Large was capable of
simple, routine work. (R. at 81.)


                                     III. Analysis

       The Commissioner uses a five-step process in evaluating DIB claims. See 20
C.F.R. § 404.1520 (2019). See also Heckler v. Campbell, 461 U.S. 458, 460-62
(1983); Hall v. Harris, 658 F.2d 260, 264-65 (4th Cir. 1981). This process requires
the Commissioner to consider, in order, whether a claimant 1) is working; 2) has a
                                          -31-
severe impairment; 3) has an impairment that meets or equals the requirements of a
listed impairment; 4) can return to his past relevant work; and 5) if not, whether he
can perform other work. See 20 C.F.R. § 404.1520. If the Commissioner finds
conclusively that a claimant is or is not disabled at any point in this process, review
does not proceed to the next step. See 20 C.F.R. § 404.1520(a)(4) (2019).


      Under this analysis, a claimant has the initial burden of showing that he is
unable to return to his past relevant work because of his impairments. Once the
claimant establishes a prima facie case of disability, the burden shifts to the
Commissioner. To satisfy this burden, the Commissioner must then establish that
the claimant has the residual functional capacity, considering the claimant’s age,
education, work experience and impairments, to perform alternative jobs that exist
in the national economy. See 42 U.S.C.A. § 423(d)(2)(A) (West 2011 & Supp.
2019); McLain v. Schweiker, 715 F.2d 866, 868-69 (4th Cir. 1983); Hall, 658 F.2d at
264-65; Wilson v. Califano, 617 F.2d 1050, 1053 (4th Cir. 1980).


      As stated above, the court’s function in this case is limited to determining
whether substantial evidence exists in the record to support the ALJ’s findings. This
court must not weigh the evidence, as this court lacks authority to substitute its
judgment for that of the Commissioner, provided his decision is supported by
substantial evidence. See Hays, 907 F.2d at 1456. In determining whether substantial
evidence supports the Commissioner’s decision, the court also must consider
whether the ALJ analyzed all of the relevant evidence and whether the ALJ
sufficiently explained his findings and his rationale in crediting evidence. See
Sterling Smokeless Coal Co. v. Akers, 131 F.3d 438, 439-40 (4th Cir. 1997).


      Large argues that the ALJ failed to properly evaluate his impairments in

                                         -32-
determining his residual functional capacity. (Plaintiff’s Memorandum In Support
Of His Motion For Summary Judgment, (“Plaintiff’s Brief”), at 5-7.) In particular,
Large argues that the ALJ improperly discounted the opinions of his treating
physicians and therapist as to his residual mental functional capacity. (Plaintiff’s
Brief at 5-7.)


      The ALJ found that Large had the residual functional capacity to perform light
work except that he could frequently use his upper extremities to push or pull hand
controls, occasionally crouch and crawl, but never climb ladders, ropes or scaffolds.
(R. at 19.) The ALJ found that Large could understand, remember and carry out
simple job instructions and perform simple jobs that did not require work with the
general public and no more than occasional interaction with co-workers and
supervisors. (R. at 19-23.) In reaching the determination as to Large’s mental
residual functional capacity, the ALJ stated that he was giving “great weight” to the
opinion evidence offered by the state agency psychologists, Perrott and McClain,
because this evidence was consistent with the mental status examinations of Dr.
Moffet and Myers. (R. at 21.) The ALJ also stated that he was giving the opinion of
Psychologist Fields “little weight” because she examined Large on only one
occasion, and her opinion was inconsistent with the mental status examinations of
Dr. Moffet and Myers. (R. at 21-22.) The ALJ stated that he was giving Dr. Moffet’s
opinions regarding Large’s work-related abilities “little weight” because Dr.
Moffet’s own treatment notes did not support them. (R. at 22.) The ALJ also stated
that he was giving Myers’s opinions regarding Large’s work-related abilities “little
weight” because they were inconsistent with the mental status examinations of
record. (R. at 22.) The ALJ also stated that he was giving Dr. Kumar’s opinions
regarding Large’s mental work-related abilities “little weight” because he was not a
mental health professional, his treatment records contained no mental status

                                        -33-
examinations, and his opinion was inconsistent with the treatment records of Dr.
Moffet and Myers. (R. at 23.) Based on my review of the ALJ’s decision, I find that
substantial evidence exists to support the ALJ’s weighing of the medical evidence
and his finding as to Large’s residual functional capacity.


        In particular, I find that substantial evidence supports the ALJ’s decision to
give “little weight” to Dr. Moffet’s opinions regarding Large work-related abilities
because his own treatment notes did not support his opinions. While Dr. Moffet’s
opinions regarding Large’s work-related abilities placed severe restrictions on
Large, many of Dr. Moffet’s check-box records for Large’s mental status contain
fairly benign findings of normal appearance, appropriate affect, euthymic mood,
intact sensorium, intact memory, unremarkable thought content, linear thought
process and normal judgment. (R. at 276-77, 290-92, 294-98, 307, 310, 312, 424,
429-30, 432, 438.) When Dr. Moffet’s records deviated from these findings, they
mainly described changes in Large’s mood to anxious, depressed or irritated. These
changes in mood alone do not support Dr. Moffet’s severe work-related restrictions,
especially when you consider that most of Dr. Moffet’s handwritten notes are
illegible and provide no support for any of his opinions. On the rare occasions that
Dr. Moffet’s check-box forms indicated some serious finding, they often were
contradicted by other information on the form. For instance, on August 1 and 13,
2014, Dr. Moffet checked that Large’s affect was both appropriate and blunted. (R.
at 284-85.) On October 22, 2014, and September 23, 2015, Dr. Moffet checked that
Large’s thought content was both unremarkable and contained delusions. (R. at 280,
433.)


        I also find that substantial evidence supports the ALJ’s decision to give “little
weight” to Myers’s opinions regarding Large’s work-related abilities because they

                                           -34-
were inconsistent with the mental status examinations of record. Myers’s opinions
placed severe restrictions on Large’s work-related abilities. Most of Myers’s check-
box records focus on Large’s subjective complaints and his report of their severity.
Meanwhile, most of Myers’s mental status examination notes state that Large’s
thought process was intact, and he did not experience paranoia or delusions. At
worst, Myers indicated, on occasion, that Large’s thought processes were slowed,
which the ALJ accounted for by limiting Large to simple work with simple job
instructions. It is important to note that, despite indicating severe restrictions on
Large’s work-related abilities, Myers rarely saw Large more frequently than on a
monthly basis.


      The evidence listed above to support the ALJ’s decision to give “little weight”
to the opinions of Dr. Moffet and Myers also supports that ALJ’s finding that he was
giving the opinion of Psychologist Fields “little weight.” Furthermore, the ALJ’s
decision to give Dr. Kumar’s opinions regarding Large’s mental work-related
abilities “little weight” because he was not a mental health professional was
appropriate and supported by the regulations. See 20 C.F.R. § 404.1527(c)(5) (2019).


      An appropriate Order and Judgment will be entered affirming the
Commissioner’s decision denying Large’s claim for benefits.


      DATED:       March 24, 2020.

                                /s/   Pamela Meade Sargent
                                      UNITED STATES MAGISTRATE JUDGE




                                         -35-
